DETAILED ACTION
This is the first office action on the merits in this application. The claims of July 1, 2019, are under review. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flame shape, bullet shape, and egg shape” of claims 3, 5, 6, 12, and 14; and the cutting burrs of differing widths of claims 9, 17 and 20; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application Nos. 16/459555 and 16/537495 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because as presently claimed, there is no particular distinction between rows and columns (depending on perspective taken when looking at the structures); and the present claims include a version which is broader (e.g. present claim 1) which encompasses both rows and columns (even if made distinct in the claims).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10, 12-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 8,939,981 B1).
Regarding claims 1 and 10, Anderson teaches a surgical instrument as at figs. 6 and 8, comprising: 
a body comprising a distal end (left in fig. 8, as laid out on the page), a proximal end (right in fig. 8), a bottom surface (into the page in fig. 8), and a top surface (out of the page in fig. 8) including a slope 18 extending upward and along a single plane from the distal end to the proximal end (as seen in fig. 6); 
a plurality of cutting burrs 19 positioned on the top surface and extending along at least a portion of the slope from the distal end to the proximal end; and 
a set of teeth 14 positioned along a radius on the distal end as demonstrated clearly in fig. 8, 

The burrs are formed in rows along the top sloped surface 18 as seen in figs. 6 and 8. 
Regarding claims 3 and 12, each cutting burr 19 includes a shape; the shape of each can be considered diamond, pointed, conical or tapered. 
Regarding claims 4, 7, 8, 13-16, 18 and 19, at least two of the cutting burrs includes a different shape (e.g. seen in fig. 8, the burrs on the ends of the radius of each row are demonstrated being shorter in height than those in the center of the radius of each row; e.g. different sizes). 
Regarding claims 5 and 6, at least two first of the cutting burrs 19 are considered to be pointed; and at least two of the second of the cutting burrs is considered to be tapered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claims 2 and 11, Anderson teaches the limitations of claim 1 but does not teach the particular claimed range of angle between the top and bottom surface. However, the demonstrated structure of figs. 5 and 6 appears to demonstrate at least one angle which falls within the claimed range. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Anderson device within the claimed range as a matter of discovering workable ranges for the formation of osteotomy cuts to remove a desired amount of tissue in a single pass (e.g. claim 13). 

Claims 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Davison et al. (US 4,625,725).
Regarding claims 9, 17 and 20, Anderson teaches the limitations of claim 7. Further, Anderson teaches that the burrs 19 can be of “any design” (col. 3, lines 3-4). 
Davison teaches a surgical rasp having teeth (e.g. burrs) with cutting edges (abstract). Davison is analogous to Anderson in that both designs are for surgical bone cutting (e.g. Davison, claim 4). Davison teaches that a variety of tooth patterns and shapes can be formed into the device (col. 2, lines 52-57). Note e.g. fig. 4 in which teeth have a variety of shapes depending on location along the device, including some burrs being of different widths than others. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Anderson device with a variety of burr designs, as by including burrs like those of the Davidson device along the surface 18 of Anderson. One would have done so as a matter of discovery of a useful design for the device to provide a 
There is no demonstration that forming the teeth of different widths as in Davidson would adversely affects functionality of the Anderson device for its intended purpose. There is no particular reason that Anderson could not be modified to be formed as such. While Anderson suggests, in at least one embodiment, maintaining a constant number of teeth and teeth designs along the device, there is no particular reason for such design provided, and no reason that deviating therefrom is taught against. This is only a “preference” statement in Anderson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form 892. In particular, Hawkinson (US 2,658,258) teaches a cutting tool with variously shaped and positioned burrs along the length, thereof; Alexon (US 4,872,452) teaches a variety of positioning of rows of burrs on a bone cutting device; Waldman (US 5,342,365) teaches a bone cutting device which includes burrs of varying widths; Hausman et al. (US 2003/0032971 A1) teaches a variety of positioning of surface impressions on a bone cutting tool including some of which are of different shapes and arrangements (including differing widths); Kleinwacchter (US 2004/0098000 A1) teaches a bone cutting tool with a plurality of channels of various configurations along the blade; Frueh et al. (US 2012/0255417 A1) teaches a cutting blade with breakable portions to permit shaping of the blade to meet various claimed configurations; and Kang (US 9,044,842 B2) teaches a cutting structure having various . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799